Citation Nr: 0930803	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned at Columbia, South Carolina, 
in September 2008.  The hearing transcript is of record.

In December 2008, the Board remanded the Veteran's claim for 
additional evidentiary development.  This was accomplished 
and the Board determines that the issue is ready for 
appellate review.  The Board also notes that there has been 
substantial compliance with the prior remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's PTSD is related to his active duty service; he did 
not serve in combat.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a June 2006 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  In this regard, the 
notice provided in the May 2005 and March 2006 letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) (2008), and Dingess, supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of an 
in-service event, injury, or disease that can be associated 
with the claimed disability, as such, the Board finds that 
the Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with this claim.  Additionally, 
the Board notes that the December 2008 remand required that 
an examination only be provided if the Veteran's claimed in-
service stressors were verified.  As will be further 
explained below, the Veteran's claimed stressors were not 
verified and therefore no examination was provided.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations.  
In this matter, the record clearly demonstrates that VA 
treatment records dating from March 2005 have diagnosed the 
Veteran with PTSD.  As such, the Board acknowledges that the 
Veteran has a current diagnosis of PTSD.  Nevertheless, the 
Board is unable to accept the diagnosis as based upon 
confirmed stressors because the record does not contain 
independent evidence which confirms his account of in-service 
stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a Veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
A determination as to whether the Veteran is a combat Veteran 
is particularly significant in a PTSD claim because he is 
entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  Before this provision applies, the Board must make a 
specific finding that the Veteran was engaged in combat with 
the enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the Veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the Veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Whether or not a 
Veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.

There is no persuasive evidence in the Veteran's claims file 
showing that he participated in combat, such as combat-
related military occupational specialty (MOS) or award.  The 
Veteran's Department of Defense Form 214 (DD 214) indicates 
that he had received the National Defense Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.  None 
of the Veteran's awarded medals or decorations show combat 
service.  The Veteran's DD 214 states that his MOS was cargo 
handler.

The Board cannot find combat experience; therefore, the Board 
cannot treat the Veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  Although the 
evidence shows that he served overseas, the evidence does not 
support the conclusion that the Veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
Veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997).

At the outset, the Board notes that the appellant's 
allegations and reported history concerning his military 
service are simply not credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran asserts that he witnessed and participated in 
combat operations while stationed in Vietnam.  However, a 
review of his service personnel records fails to reveal any 
decorations, awards, military occupational specialty, or 
administrative remarks which would support his contention of 
engaging in combat with the enemy.  Thus, his claimed 
stressors are not considered verified on the basis of his lay 
testimony alone and must be verified through alternate 
sources of evidence.  See 38 C.F.R. § 3.304(f)(1).  The 
Veteran claims, in a statement made in September 2005, that 
while he was serving in Vietnam, sometime between January 
1967 and March 1967, during his daily routine of delivering 
supplies, apparently with his unit, the 410th Transportation 
Co., the convoy he was riding in was ambushed and in the 
resulting firefight, the Veteran believes he was responsible 
for killing a child.  The Veteran further states that while 
assigned to the 410th Transportation Co., between August and 
October of 1966, he was unloading cargo from a cargo ship in 
Da Nang Harbor when a Vietcong came along side the ship and 
attempted to blow the ship up.  The military police were able 
to drop water grenades and kill the Vietcong, but the Veteran 
witnessed the explosion and subsequently the floating dead 
body in the water.  The Veteran claims that these events are 
the cause of his PTSD.  

On remand, the Appeals Management Center (AMC) submitted a 
request to the RO to attempt to verify the Veteran's reported 
stressors by requesting a search of the unit history for the 
410th Transportation Co. from the U.S. Army & Joint Services 
Records Research Center (JSRRC).  The JSRRC coordinated with 
the National Archives and Records Administration (NARA) to 
verify the Veteran's claimed stressors.  Unit history records 
from June 1966 to January 1967 document that the company 
arrived in Cam Ranh Bay on August 31, 1966 and was assigned 
to the 10th Transportation Battalion (10th TC Bn).  
Operational Reports-Lessons Learned (OR-LLs) covering periods 
ending in October 31, 1966, January 31, 1967 and April 31, 
1967 were reviewed, as were Daily Journals dating from 
September 1, 1966 to October 31, 1966.  Review of the 
aforementioned records revealed that there was no attack in 
Cam Ranh Bay for the period of time indicated by the Veteran.  
Additionally, the JSRRC was unable to verify if an element of 
the 410th TC Co. was located in Da Nang during the latter 
part of 1966.  None of the evidence from the service 
department records verifies the Veteran's contentions.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD.  In this regard, the Board 
notes that while the Veteran has a current diagnosis of PTSD, 
the Veteran's claimed stressors have not been verified and in 
fact have been contradicted by service department records.  
Insofar as there is no verified in-service stressor, the 
Board finds that there can be no nexus between the in-service 
stressor and the diagnosed PTSD and therefore the Veteran's 
request for service connection for PTSD must be denied.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


